GRAVES, Justice
(dissenting).
Substantially agreeing with the learned trial court’s construction of the contract, as reflected in its submitted questions and other rulings, and failing to find any lack of sufficient supporting evidence for the various answers returned by the jury, I should regard the controlling fact issues of the controversy as now settled in favor of the judgment rendered below, but for this one omission:
The refusal of the trial court to submit to the jury appellant’s requested special issue No. 16A, inquiring whether or not W. R. Thomas, as agent of the appellant, after the execution of the contract on July 26 of 1927, told A. T. Feagin, in substance or effect, that the appellant would not carry out or perform it.
A careful checking over of the testimony pro and con upon this issue clearly discloses that it raised the question so couched as one of fact for the jury, and that it was not otherwise submitted to or passed upon by them; it is true the court did submit almost precisely the same inquiry as applied to the ap-pellee, L. Walker, himself, but in doing so was apparently under the impression that appellant had not become entitled to have the same thing elicited as affecting Feagin; because in its pleadings it had not declared upon any such notice having been given to Fea-gin that it would not go on with or perform the contract, but had confined it to the ap-pellee himself; that is the state of appellant’s pleadings, but in the circumstances attending, it was not thereby deprived of an affirmative right to have the question submitted of whether or not Walker received such notice either direct or through Feagin, for the reason that at the time thus inquired about — as shown by the undisputed testimony — Feagin was his partner in this contract and so remained .until the late fall of 1928, hence notice to him was notice also to Walker; the rule of law upon this given state of the pleadings is thus declared by the Commission of Appeals in Jackson v. Dickey, 281 S. W. 1043, at page 1044:
“In 31 C. J., p. 1626, the sufficiency of a pleading to support a judgment in an action involving the relation of principal and agent is stated thus:
“ ‘It is a rule of pleading that, where a third party seeks to charge a principal with the act of his agent, the complainant may plead the act of the agent as such, or plead it as the act of his principal, and, unless otherwise provided by the codes or pi-aetice acts, it is not necessary, in pleading the act, to aver the fact of agency, it being sufficient to charge the act as that of the principal, without disclosing the fact of agency. And the rule that it is sufficient to allege the act of the agent as the act of the principal, without disclosing the fact of agency, is held to be applicable to actions ex delicto, as well as actions ex contractu.’ ”
That this requested inquiry related to a material matter — indeed, a vitally defensive one as pleaded by the appellant — is obvious; since, apparently from thé face of the contract itself, it had the right at that time, that is, during the summer or early fall of 1928, which the testimony tends to show was the period during which the notice of refusal to go on with the contract was given, the appellant had the right to then elect not to perform it, none of the first four leases taken in the area involyed having been then obtained, nor any other part of the contract executed; as indicated, supra, Feagin' during all of that period was not only Walker’s partner in interest in the contract itself, but he was also his agent and attorney, wherefore transactions with him relating thereto were equally binding upon the appellee.
As already indicated, the view here taken of the legal implications resulting from ■ the contract itself and from the relations of the three parties thereto — that is, appellant, the appellee, and the latter’s partner, agent and attorney, Feagin — is not different from that taken by the able trial court, who seems merely to have confined appellant to its having designated Walker direct alone as the one to whom such .claimed notice of election not to carry out the contract was given; at any rate, the quoted holding upon that state of the pleadings seems to settle that matter the other way.
It is true there was some dispute upon the question as to-whether or not such notice had ever been given to Feagin, as there was likewise under the same inquiry as affected Walker direct, which the jury answered in his favor — but there is no reasonable doubt that the testimony was sufficient to require its submission to the jury, the appellant in that particular being entitled to the benefit of all reasonable inferences from what it presented.
It seems, to follow both from the general theory of the cause upon which it was tried *1008below and that herein proceeded upon, that if such binding notice in the circumstances then attending not to proceed further under the contract was so given to the appellee through his alter ego in the matter, Eeagin, that an end to the controversy thereupon resulted ; for that reason, the judgment, without so necessary a determination one way or another, should not be permitted to stand.
Without further discussion, it follows that, in my opinion, the judgment should be reversed and the cause remanded for a new trial.